Terminal Disclaimer
The terminal disclaimer filed on 4/24/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10952716; 10925792; 10405843; 9993382; 9144423 and patent granted to application 17179213 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed claims
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARLA R PATEL/Primary Examiner, Art Unit 3786